Case 5:17-cv-00808-RCL Document 218 Filed 07/26/21 Page 1of1
Case: 20-50952 Document: 00515951873 Page:1 Date Filed: 07/22 1

Weg U.
United States Court of Appeals By STERN 5/2!

FIFTH CIRCUIT
OFFICE OF THE CLERK

  

LYLE W. CAYCE TEL. 504-310-7700

CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

July 26, 2021
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
No. 20-50952 Complete Oil Field Srv_v. Unltd Frac Sand
USDC No. 5:17-cv-808-K//

The court has granted the motion to file record excerpts out of
time in this case.

Sincerely,
LYLE W. CAYCE, Clerk
By

Casey A. Sullivan, Deputy Clerk
504-310-7642

 

Ms. Lisa Schumacher Barkley
Ms. Jeannette Clack

Mr. Lamont A. Jefferson

Mr. Rob Lamont Wiley
